UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6307



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD FELTON, a/k/a Big Mass,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-93-123-F)


Submitted:   July 13, 1999             Decided:   September 27, 1999


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Felton, Appellant Pro Se. Christine Blaise Hamilton, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Felton seeks to appeal the district court’s orders

denying his motion for an extension to file a motion under 28

U.S.C.A. § 2255 (West Supp. 1999) and denying reconsideration.   We

have reviewed the record and the district court’s opinion and

orders and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Felton, No. CR-93-123-

F (E.D.N.C. Feb. 9 & Mar. 3, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2